Appeal Dismissed and Memorandum Opinion filed November 17, 2015.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-15-00173-CV

                         NEGOTIATE ONE, INC., Appellant
                                            V.

                  MEMBERS CHOICE CREDIT UNION, Appellee

                 On Appeal from the County Civil Court at Law No. 2
                               Harris County, Texas
                          Trial Court Cause No. 1017454

                     MEMORANDUM                      OPINION
      This is an appeal from a judgment signed December 16, 2014. The clerk’s record
was filed April 9, 2015. The reporter’s record was filed July 14, 2015. No brief was filed.

      On October 12, 2015, this court issued an order stating that unless appellant
submitted a brief on or before October 30, 2015, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.